Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 09/23/2022. Currently, claims 1-2 and 4-20 are pending in the application.

  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (US 20050218396 A1).

Regarding claim 1, Figure 7b (Figure 1 will be used for some labels starting with numeral 1) of Tsuchiya discloses a display panel comprising: 
a first substrate (100, [0045]); 
pixels (at 118, [0049]) arranged on the first substrate and configured to define a display area (128); 
a thin film transistor (TFT) (at 107, [0045]) between the first substrate and the pixels, the TFT being electrically connected to one of the pixels (please see Figure 17 for a connection) and comprising a semiconductor layer (104) and a gate electrode (107): 
a second substrate (124, [0055]) facing the first substrate; 
an insulating layer (101+133+108) comprising a buffer layer (101, [0045]) between the first substrate and the semiconductor layer and a gate insulating layer (133) between the semiconductor layer and the gate electrode; 
a conductive layer (708, Figure 7b, [0098]) on the insulating layer; and 
a sealing member (700, [0098]) between the first substrate and the second substrate and surrounding the display area, and comprising an inner side surface (inner surface of 700, furthest from 705) facing the display area, and an outer side surface (inner surface 700 closest to 705) that is opposite to the inner side surface, wherein an edge of the insulating layer (in Figure 7b) and an edge of the conductive layer (708) are between the inner side surface and the outer side surface of the sealing member in a plan view (edges are within 700). 


Regarding claim 13, Figure 7b (Figure 1 will be used for some labels starting with numeral 1) of Tsuchiya discloses a display panel comprising: 
a first substrate (100, [0045]); 
pixels (at 118, [0049]) arranged on the first substrate, defining a display area (128, [0046]), and each comprising a pixel electrode (118), an emission layer (120, [0049]), and an opposite electrode (121); 
a thin film transistor (TFT) (at 107, [0045]) between the first substrate and the pixels, the TFT being electrically connected to one of the pixels (please see Figure 17 for connection) and comprising a semiconductor layer (104, [0045]) and a gate electrode (107); 
a second substrate (124) facing the first substrate; 
an insulating layer (101+133+108, [0045]) comprising a buffer layer (101) between the first substrate and the semiconductor layer and a gate insulating layer (133) between the semiconductor layer and the gate electrode;  
a conductive layer (708, Figure 7b, [0098]) on the insulating layer, and electrically connected to the opposite electrode; and 
a sealing member (700, [0098]) between the first substrate and the second substrate, surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer and an edge of the conductive layer are between the inner side surface and the outer side surface of the sealing member in a plan view (edges of 708 and (101+133+108) are within 700 in Figure 7b) .  



Regarding claim 16, Figure 7b (Figure 1 will be used for some labels starting with numeral 1) of Tsuchiya disclose that the display panel of claim 13, wherein the insulating layer (101+133+108) comprises an inorganic insulating layer ( some of the layers are organic and some are inorganic, [0039] and [0047]).  

Regarding claim 17, Figure 7b of Tsuchiya disclose that the display panel of claim 13, wherein the conductive layer (708, [0098]) covers a side surface corresponding to the edge of the insulating layer (covering sides of all the insulation layer from 702 to the lower substrate).  

Regarding claim 18, Figure 7b of Tsuchiya disclose that the display panel of claim 13, wherein the edge of the conductive layer (708, [0098]) extends towards an edge of the first substrate (bottom most layer in the Figure 7b) past the edge of the insulating layer (layers from 702 to the bottom most layer).  

Regarding claim 19, Figure 7b of Tsuchiya disclose that the display panel of claim 13, wherein the insulating layer comprises sub-layers forming a step difference (layers from 702 to the bottom most layer in the Figure 7b having step difference in vertical direction).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 8-11 are rejected under 35 U.S.C. 103 as being obvious over YAMAZAKI et al (US 20090051286 A1) in view of  Lee et al (US 20140183458 A1).

Regarding claim 1, Figure 8 of YAMAZAKI discloses a display panel comprising: 
a first substrate (10, [0071]); 
pixels (in pixel portion) arranged on the first substrate and configured to define a display area; 
a thin film transistor (TFT) ([0079]) between the first substrate and the pixels, the TFT being electrically connected to one of the pixels (by 23) and comprising a semiconductor layer (17/19/18, [0081]) and a gate electrode (14b);
a second substrate (33, [0112]) facing the first substrate; 
an insulating layer (11+12+13+16) comprising a buffer layer (11, [0072]) between the first substrate and the semiconductor layer and a gate insulating layer (12, [0075]) between the semiconductor layer and the gate electrode (14b); 
a conductive layer (621, [0120]) on the insulating layer; and 
a sealing member (28, [0112]) between the first substrate and the second substrate and surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer without the buffer layer (11) and an edge of the conductive layer (621) are between the inner side surface and the outer side surface of the sealing member in a plan view.

YAMAZAKI does not teach that an edge of the buffer layer (11) in the insulating layer is between the inner side surface and the outer side surface of the sealing member in a plan view.

Lee is a pertinent art which teaches a display device, wherein Figures 2A-2C of Lee teach that a buffer layer ([0056]) can be extended under a sealing member (310) or having edges within the sealing member.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute with a buffer layer in the insulating layer such that an edge of the buffer layer is between the inner side surface and the outer side surface of the sealing member in a plan view, since the court has held that a simple substitution of one known element for another (having a buffer layer with an end in the sealing member instead of extending under the sealing member) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 2, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the sealing member (28) directly contacts the first substrate (10+11).

Regarding claim 4, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein at least a portion of the conductive layer (621) overlaps the sealing member (28).

Regarding claim 5, Figure 8 of YAMAZAKI discloses that the display panel of claim 4, wherein a portion of the conductive layer (621) directly contacts the sealing member (28).

Regarding claim 8, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the insulating layer (11+12+13+16) comprises an inorganic insulating layer ([0075], [0083] and [0084]).

Regarding claim 9, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the conductive layer (621) covers a side surface corresponding to the edge of the insulating layer (11+12+13+16).

Regarding claim 10, Figure 8 of YAMAZAKI discloses that the display panel of claim 9, wherein an edge of the conductive layer (621) extends towards the edge of the first substrate past the edge of the insulating layer (11+12+13+16).

Regarding claim 11, Figure 8 of YAMAZAKI discloses that the display panel of claim 1, wherein the insulating layer (11+12+13+16) comprises sub-layers forming a step difference (11, 12, 13 and 16 are at different height and lengths).


Claims 1, 6 and  13-14 are rejected under 35 U.S.C. 103 as being obvious over HONG et al (US 20160111478 A1) in view of  Lee et al (US 20140183458 A1).


Regarding claim 1, Figure 2 of HONG discloses a display panel comprising: 
a first substrate (101, [0030]); 
pixels (OLED area, [0051]) arranged on the first substrate and configured to define a display area (AA, [0030]);
a thin film transistor (TFT) (in the area of AA) between the first substrate (101) and the pixels, the TFT being electrically connected to one of the pixels and comprising a semiconductor layer (202) and a gate electrode (204);
a second substrate (102, [0030]) facing the first substrate; 
an insulating layer (103+203+205) comprising a buffer layer (103) between the first substrate and the semiconductor layer and a gate insulating layer (203) between the semiconductor layer and the gate electrode; 
a conductive layer (300, [0030]) on the insulating layer; and 
a sealing member (500, [0030]) between the first substrate and the second substrate and surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer (103+203+205) without the buffer layer (103) and an edge of the conductive layer (300) are between the inner side surface and the outer side surface of the sealing member in a plan view.

HONG does not teach that an edge of the buffer layer (103) in the insulating layer is between the inner side surface and the outer side surface of the sealing member in a plan view.

Lee is a pertinent art which teaches a display device, wherein Figures 2A-2C of Lee teach that a buffer layer ([0056]) can be extended under a sealing member (310) or having edges within the sealing member.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute with a buffer layer in the insulating layer such that an edge of the buffer layer is between the inner side surface and the outer side surface of the sealing member in a plan view, since the court has held that a simple substitution of one known element for another (having a buffer layer with an end in the sealing member instead of extending under the sealing member) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 6, Figure 2 of HONG discloses that the display panel of claim 1, wherein each of the pixels comprises: a pixel electrode (211, [0051])); an emission layer (214) on the pixel electrode; and an opposite electrode (215) on the emission layer and electrically connected to the conductive layer (300).

Regarding claim 13, Figure 2 of HONG discloses a display panel comprising: 
a first substrate (101, [0034]); 
pixels (OLED) arranged on the first substrate, defining a display area (AA), and each comprising a pixel electrode (211, [0051]), an emission layer (214), and an opposite electrode (215);
a thin film transistor (TFT) (in the area of AA) between the first substrate (101) and the pixels, the TFT being electrically connected to one of the pixels and comprising a semiconductor layer (202) and a gate electrode (204);
a second substrate (102, [0030]) facing the first substrate; 
an insulating layer (103+203+205+208) comprising a buffer layer (103) between the first substrate and the semiconductor layer and a gate insulating layer (203) between the semiconductor layer and the gate electrode; 
a conductive layer (400+300, [0030]) on the insulating layer, and electrically connected to the opposite electrode; and 
a sealing member (500, [0030]) between the first substrate and the second substrate, surrounding the display area, and comprising an inner side surface facing the display area, and an outer side surface that is opposite to the inner side surface, wherein an edge of the insulating layer (103+203+205) without the buffer layer (103) and an edge of the conductive layer (300+400) are between the inner side surface and the outer side surface of the sealing member in a plan view.

HONG does not teach that an edge of the buffer layer (103) in the insulating layer is between the inner side surface and the outer side surface of the sealing member in a plan view.

Lee is a pertinent art which teaches a display device, wherein Figures 2A-2C of Lee teach that a buffer layer ([0056]) can be extended under a sealing member (310) or having edges within the sealing member.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute with a buffer layer in the insulating layer such that an edge of the buffer layer is between the inner side surface and the outer side surface of the sealing member in a plan view, since the court has held that a simple substitution of one known element for another (having a buffer layer with an end in the sealing member instead of extending under the sealing member) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 14, Figure 2 of HONG in view of Figure 2B of Lee teach that the display panel of claim 13, wherein the sealing member (500) directly contacts the first substrate (101).



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over HONG et al (US 20160111478 A1) in view of  Lee et al (US 20140183458 A1) as applied to claims 1 and  13 above, and further in view of Choi et al (US 20070170850 A1).


Regarding claim 7, Figure 2 of HONG does not teach that the display panel of claim 1 (or claim 13), wherein the sealing member (500, [0030]) comprises SiO.sub.2.

However, Choi is a pertinent art which teaches a display panel, wherein Choi teaches that a sealing member( 430, Figure 5, [0078]) can be formed with SiO.sub.2. ([0078]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use material such as SiO.sub.2 in the sealing member of YAMAZAKI according to the teaching of Choi in order to have cheaper material such as silicon dioxide, further, it has been held to be within the general skill of a worker in the art to select a known material such as silicon or frit glass on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Tsuchiya (US 20050218396 A1) in view of KIM et al (US 20170288003 A1).

Regarding claims 12 and 20, Figure 7b of Tsuchiya discloses that the display panel of claim 1 (or claim 13) wherein the insulating layer further comprises a sub-layer (702) on the gate electrode.

But, Figure 7b of Tsuchiya does not teach that the display panel of claim 1 (or claim 13), further comprising a storage capacitor comprising a first electrode, a second electrode, and a sub-layer between the first electrode and the second electrode, the first electrode being the gate electrode, wherein the insulating layer further comprises the sub-layer on the gate electrode.

However, KIM is a pertinent art which teaches a display device, wherein Figure 3 of KIM teaches a storage capacitor (Cst) comprising a first electrode (CE1), a second electrode (CE2), and a sub-layer (205) between the first electrode and the second electrode, the first electrode (CE1) being a gate electrode (G1) of thin film transistor connected to a pixel. KIM teaches that the driving TFT is connected to the driving power line PL and the storage capacitor Cst, and controls a driving current flowing through the OLED from the driving power line PL in response to a voltage value stored in the storage capacitor Cst. The OLED may emit light having predetermined brightness by using the driving current ([0033]-[0036]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Tsuchiya with a storage capacitor comprising a first electrode, a second electrode, and a sub-layer between the first electrode and the second electrode, the first electrode being the gate electrode, wherein the insulating layer further comprises the sub-layer on the gate electrode according to the teaching of KIM in order to store voltage values and control the switching current ([0033]-[0036]).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-2 and 4-20, filed on 09/23/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813